Case 8:19-cv-02651-VMC-CPT Document1 Filed 10/24/19 Page 1 of 16 PagelD 1

LAwiled STATE SVs hep Cant
Middle Distre d& Herds
[M76 D TVis, rl

BAA cv 26S (Ts seg]

Plaintiff

John P. Laws
1505West Barr Drive
Tampa, Florida

Defendant #1
7-ELEVEN Corporation.

Dallas, Texas.
Legal service for the State of Florida:

Corporate Creations Network Inc.
11380 Prosperity Farms Road #221E
Palm Beach Gardens, Florida 33410

Defendant #2 Sh i
UNUM Life Insurance Co. Be C3
2211Congree Street BAG “
Portland, Maine 04102 Boal f

VrD yee
VOR

ey

Defendant #3

Eric Welter Attorney at Law
Representing 7-Eleven.

Welter Law Firm P.C.

20130 Lakeview Center Plaza, Suite 400
Ashburn, Virginia 20147

The defendants 1 and 2, had a fiduciary responsibility to
the Plaintiff.
Case 8:19-cv-02651-VMC-CPT Document1 Filed 10/24/19 Page 2 of 16 PagelD 2

The plaintiff was an employee and customer. Neither
defendant had the best interest of the defendant in mind.
Both were merely concerned about the cost. Never about
the impact on Plaintiff's health or personal life.

Plaintiff believes the issue is that 7-Eleven failed to fully
communicate clearly with UNUM the scope of the disability
Program which 7-Eleven offered its employees. (exhibit A
the 7-Eleven benefits Page formula)

The 7-Eleven has tried to weaponize the law in its
attempt to perpetrate this fraud.

Defendant three, Mr. Welter assisted and supported
the fraudulent actions of 7-Eleven.

He took the lies 7-Eleven gave him as fact. Plaintiff
had to offer evidence to prove some of those falsehoods.
Plaintiff contends the 7-Eleven did with malice and fore
thought conspired to commit a fraud on the plaintiff.

The defendant had conflated confused and
confounded the issue with a private disability insurance
policy from UNUM Life insurance company in Portland.
Maine with the benefits listed on the employee benefit
page of the Corp website.

This policy clearly states Plaintiff owns the policy. 7-
Eleven has suggested it is paying a benefit listed on the
employee benefit page of the Corp website of 7- Eleven
with funds which belong to the Plaintiff.
Case 8:19-cv-02651-VMC-CPT Document1 Filed 10/24/19 Page 3 of 16 PagelD 3

Plaintiff has numerous times negotiated in good faith.
Defendant has promoted false facts.

The GEA program was a Company program where
stores were visited monthly for an inspection. Plaintiff
excelled receiving numerous perfect scores. When this
position became vacant and plaintiff asked his FC, George
Fairman about it. Plaintiff was told the company saw it a
as a stepping stoneBto becoming a FC. (CODE FOR YOU
WILL NEVER BE PROMOTED TO BE A FC) (exhibit B)

Aaron Yount was the Market Manager when the
plaintiff's store received the first perfect score on the GEA
assessment. This was the first of several. (exhibit C)

7-Eleven has suggested they have had an internal
investigation and found nothing to support Plaintiff's case.

Much like a fox guarding the hen house.

Nothing was found because they did not want to find
anything.

Plaintiff finds that difficult to believe since plaintiff was
never contacted by anyone.

Defendant's Attorney has disparaged Plaintiff with these
false facts.
Case 8:19-cv-02651-VMC-CPT Document 1 Filed 10/24/19 Page 4 of 16 PagelD 4

Plaintiff has been passed over for a well-earned
promotion. Because plaintiff has consistently
outperformed plaintiff's peers on every matric defendant
has.

Plaintiff was at times asked to work with and help train
those who received promotions.

Defendant highly recommended (pressured) Plaintiff
submit to a blood test for open enrollment in the
201482015 years. This was to save on the insurance
premiums. (Exhibit D Blood test from Quest)

Plaintiff tested positive for the HIV virus in March 2007
before being hired by the defendant. This is a strict
violation of Federal Employment laws.

Plaintiff contends the results of those tests is the
reason Plaintiff was not promoted.

There was no legitimate performance reason. Plaintiff
won many awards over the years.

Plaintiff has often been referred to as “the best of the best
“by franchisees.

Plaintiff only requested to be trained for the next level
in defendant’s employment structure.

Plaintiff's income, salary would have been doubled and
Plaintiff would not have had to work as hard. These facts
suggest Plaintiff May not have gotten sick or not as sick
Case 8:19-cv-02651-VMC-CPT Document1 Filed 10/24/19 Page 5 of 16 PagelD 5

Plaintiff contends that the defendant is guilty of attempted
murder. The plaintiff contracted meningitis while working
for 7- Eleven, since plaintiff had no personal life the 500+
customers per day probably exposed the plaintiff to the
virus.

A franchisee in California is being followed, harassed,
intimidated and almost run down in a CVS parking lot by
this man) .

Plaintiff brought many years of foodservice experience
and being self-employed to the table. Both are skills most
FC’s did not because they had always been a Corp
employee.

Knowing the Plaintiff's health situation defendant did
cause Plaintiff to work unreasonable work load. Plaintiff
worked 80+ hours for three weeks to have store ready to
be franchised. Plaintiff never really recovered from this
abuse.

In November of 2007 the plaintiff was over worked to
the point of resignation. This just goes to show that 7-
Eleven has a pattern of abusing the Store manager
because of the salary.
Case 8:19-cv-02651-VMC-CPT Document1 Filed 10/24/19 Page 6 of 16 PagelD 6

There is no safe guard in the system. The company
benefits and has a blind eye to fair a just treatment.
(Exhibit E)

When Plaintiff's store franchised Plaintiff received 8
_ hours of help from an employee not on store staff
After Plaintiff's store franchised plaintiff was put on special
assignment which meant plaintiff was not assigned to one
specific store. Plaintiff assisted other stores with the
preparation of being franchised. Plaintiff worked 2-3weeks
80-120+ hours, and plaintiff knew what to do and how to
do it.

At times the staff in these stores were very abusive to
Plaintiff and nothing was done about this.

Plaintiff was told by staff that Plaintiff was not needed and
once told by a staff member to kiss his ass.

Managers and Field Consultants were told, but no one
was reprimanded. Keeping the staff until the store
franchised was most important because the store is sold
as fully staffed.

This went to support plaintiff's feeling that plaintiff was
no long wanted as an employee.
Since there was no legitimate reason to dismiss plaintiff 7-
Eleven was going to make a situation where Plaintiff would
quit. Hostile work environment.
Case 8:19-cv-02651-VMC-CPT Document1 Filed 10/24/19 Page 7 of 16 PagelD 7

One store plaintiff helped in was the Market training
store. The store manager was out because of a worker
compensation issue. The store Assistant Manager gave
the plaintiff push back on multiple issues.

Plaintiff was only the following company guidelines, which
the Assistant Manager was unaware of and lacked proper
knowledge about.

Plaintiff would use reports to help improve the store
performance. The reports and how to make use of is
noted in Plaintiff's review. (Exhibit F)

Plaintiff was caused to sleep in car on and off for
many months because the ratio of income to rent priced
plaintiff out of the market.

On September 5. 2018 plaintiff blacked out at the
public library. This was caused by a pulmonary embolism.

ER Drs concluded that blood clots formed in plaintiff's
legs and migrated to plaintiff's lungs. The ER Drs told
plaintiff that the plaintiff was lucky because in most cases
to patient is dead within ninety seconds.
Case 8:19-cv-02651-VMC-CPT Document1 Filed 10/24/19 Page 8 of 16 PagelD 8

Plaintiff is now required to take a blood thinning
medication and will in all likelinood will have to for the rest
of plaintiff's life. This is a quality of life issue which
plaintiff will have to deal with.

7-Eleven only speaks one langue and that is dollars
and cents.

The company motto has often been “when they MAKE
us, we will fix it”

Plaintiff requests that the court to help 7-Eleven to do the
right thing.

There are differing formulas as to how the benefits are
calculated. Different starting points and whether or not
bonuses are included. UNUM does not include bonuses
but 7-Eleven does. Both parties are more concerned with
the dollar and cents cost than the damage being done to
plaintiff's life.

The plaintiff asks the court for the two-year clock for
filing a case be started on October 28. 2017 10:30 am
EST.

This date and time were the first time anyone from 7-
Eleven actually looked at the Benefit pages and
acknowledged what was there. Before this date and time
everyone deflected to the UNUM policy.
Case 8:19-cv-02651-VMC-CPT Document1 Filed 10/24/19 Page 9 of 16 PagelD 9

The defendant should not be rewarded for trying to
conflate, confound and confuse the issue in hopes of
saving money,

Plaintiff's close out audit was a plus audit. Meaning
the inventory actually counted was more than 7- Eleven as
the store inventory. These audits are done with more care
because the franchisee is purchasing this inventory.
Plaintiff's FC told the plaintiff that is was impossible for a
Corp Store to have a plus audit. Plaintiff had more than
one plus audit over the years.

The audit company does not always do a good job.
One audit there were three entire shelves in the candy isle
not counted. After the audit is done it is uploaded to the
system and the new numbers show the next day. All three
shelves showed zero inventory. (Exhibit G)

Additional reports which show the level at which
plaintiff operated the store. The PSA report shows same
week last year with plus or minus for the store and the
market. Plaintiff ALWAYS beat the market. Plaintiff's
numbers helped the market achieve its numbers. (Exhibit
H) The store earnings report shows how well plaintiff did in
accordance with the budgeted amounts for each category.
Case 8:19-cv-02651-VMC-CPT Document1 Filed 10/24/19 Page 10 of 16 PagelD 10

They also show where the company did not buget for an
increase in the rent for the building. This would have been
agreed to years earlier. It also shows where plaintiff save
the company money on shortage and payroll. (exhibit 1)

This letter to George Fairman, who at the time was
plaintiff's direct supervisor. this letter speaks to the lack of
support plaintiff experienced over the years. (Exhibit J)

Respectfully Submitted,

John P. “Phe

th a

ang Fl
$3 G03
Case 8:19-cv-02651-VMC-CPT Document1 Filed 10/24/19 Page 11 of 16 PagelD 11

Compensatory Damages

If plaintiff had been promoted plaintiff's salary would have been about
double.

Plaintiff's performance should have begged for a promotion.

Mr. Welter has suggested that all decisions were made based on
performance and company needs. Having the best store out of one
hundred plus was not good enough. Plaintiff's store constantly
outpaced the market. Plaintiff's numbers made everyone above
plaintiff look good.

Plaintiff requests the court to order 7- Eleven to pay the plaintiff the
difference in wages of a store manager and a filed consultant for the 5
years plaintiff requested to be trained for the well-deserved promotion.

The difference is about $35,000.00per year, for a total of $175,000.00.

Plaintiff was often sought out for help and assistance for store
managers, Field consultants and franchisees.

Plaintiff is referred to as a resource in annual review.
Case 8:19-cv-02651-VMC-CPT Document1 Filed 10/24/19 Page 12 of 16 PagelD 12

PUNITIVE DAMAGES

The defendant, 7-Eleven is notorious for offing something only to
slowly chip away at the offering until it is totally unrecognizable.

(California franchise owner’s association.)

(franchisee who was stalked, intimidated and almost killed by an agent
working for 7-Eleven) Mr. Kahn has stated in his lawsuit the 7-Eleven
has tried to run him out in any way in order to be able to resell his high
value stores.

7-Eleven acts more like the old-time mafia rather than a publicly
traded company.

Plaintiff had three situations where the plaintiff almost died because
the defendant did not honor the promise it made to all of its
employees.

This benefit was part of the employee package offered as an
enticement to prospective new employees. (FRAUD)

The first was when the plaintiffs store franchised. Plaintiff had to
work over eighty hours for three weeks in a row. This had a negative
impact on plaintiff's health and life. Plaintiff developed meningitis and
almost died. Plaintiff working way too many hours was normal.
Plaintiff made everyone above the plaintiff's pay grade look go

Defendant had the knowledge that plaintiff was HIV+. Plaintiff
never recovered from this abuse.
Case 8:19-cv-02651-VMC-CPT Document1 Filed 10/24/19 Page 13 of 16 PagelD 13

Kyle Darling (market manager Plaintiff's boss’ boss) came to the
store several times in the weeks before the changeover date and
expressed doubt that the store would be ready but offered no help in
achieving that goal.

The second was the fact plaintiff's income to rent ratio made it
difficult for plaintiff to rent an apartment. This caused the plaintiff to
sleep in plaintiff's car on and off. Plaintiff developed blood clots in
plaintiff's legs which migrated to the plaintiff's lungs and resulted in a
pulmonary embolism. (car has since been repossessed this caused
plaintiff to sleep outside for six weeks)

The third was when plaintiff had thoughts of suicide and hurting
others While being treated for depressions anxiety and stress. The
plaintiff was prescribed lithium. This had an adverse impact. It caused
the plaintiff to have the thought of using the plaintiff's car as a weapon
to end the pain. This would have involved the hurting of many
innocent people. (Plaintiff has NEVER had such thoughts before)

Plaintiff had always believed in the team concept, and was always
a team player even when plaintiffs was out sourced to another market

The difference in what plaintiff receives and what was promised on
the employee benefit section of the Corp website caused a serious rift
between plaintiff and the plaintiffs children.

The wording is very clear. The plaintiff has done some research on
this topic, and where there has been a discrepancy the courts have
typically ruled in the plaintiff's favor.
Case 8:19-cv-02651-VMC-CPT Document1 Filed 10/24/19 Page 14 of 16 PagelD 14

7-Eleven had editorial control over the Corp Website. Plaintiff
should not be punished for someone in a Dallas’ mistake. Someone
signed off on the update for the employee benefit section of the Corp
website.

Defendant has tried to excuse this as a clerical error. Plaintiff
finds that difficult to believe given the detail with which the Employee
Benefit pages were compose.

The CPI annual adjustment would suggest this benefit was
intended to be a lifetime benefit. The fact there is no age out clause
further supports this claim.

Plaintiff requests the Court to order 7-Eleven to pay this benefit to
plaintiff for the remainder of plaintiff's life.

Plaintiff also requests that any other employee who qualified for
these benefits be paid as well.

Plaintiff tried to calculate a fair amount but how does one put a
dollar value on one’s own life? 7-Eleven put a zero value; then multiply
that by three.

Add the other personal cost to the plaintiff, some of which will never
be fixed.

How much value should the difficulties caused by the Defendant be
worth?
Case 8:19-cv-02651-VMC-CPT Document1 Filed 10/24/19 Page 15 of 16 PagelD 15

Plaintiff also requests the court to order 7-Eleven to pay a onetime
lump sum payment to $5.000.000.00 five million dollars.

Plaintiff believes a group of twelve reasonable people, once they
see the evidence, would award a higher amount.

There is no amount of money that can fix some of what 7-Eleven
broke. The law allows for no other remedy.

Plaintiff would prefer to go back to work but that is not an option.

The formula is included in the body of the employee benefit pages and
is repeated in the glossary.

Mr. Welter, 7-Eleven's attorney has suggested that the governing
documents control.

Plaintiff is not sure to what extent Mr. Welter can be held responsible
for his part in pushing the 7-Eleven narrative with lies. Ceinture or
fine?

Those same documents state that if there is something in the plan
summery which is not addressed in the controlling documents those
are to be considered part of the governing documents by reference.
The formula which 7-Eleven does not want to pay.

Plaintiff would suggest the fact the formal being listed twice, in the
body of the benefit pages and repeated in the glossary, 7-Eleven had -
two times to get it right.
Case 8:19-cv-02651-VMC-CPT Document1 Filed 10/24/19 Page 16 of 16 PagelD 16

Everything that could be done to sweep under the rug.

If plaintiff was to die before any settlement. whether the court orders
or other, then 7-Eleven would not have to pay out anything.

Plaintiff requests the court order 7-Eleven to put in place a safe
guard where store managers are not abused because of being paid a
salary. It is impossible to keep everything done to the company
stands in a reasonable work week.
